07/16/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 19-0186



                            No. DA 19-0186

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

ROBERT D. MAXIN,


           Defendant and Appellant.


                                ORDER

     Upon consideration of Appellant’s motion for the Clerk of the

Montana Supreme Court to file Appellant’s response brief submitted by

Appellant’s counsel, and good cause appearing,

     IT IS HEREBY ORDERED that the Clerk of this Court shall file

the Appellant’s response brief that was attached to Appellant’s July 15,

2020 motion.




                                                              Electronically signed by:
                                                                    Mike McGrath
                                                       Chief Justice, Montana Supreme Court
                                                                    July 16 2020